Citation Nr: 1109481	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to an initial compensable rating for a perforated left tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for left ear hearing loss and a perforated left tympanic membrane, and assigned 0 percent (noncompensable) ratings effective September 18, 2008 for both conditions.

A Travel Board hearing was held in January 2011 with the Veteran in Nashville, Tennessee, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his January 2011 hearing that he believed his left ear hearing loss had worsened since his most recent VA examination in November 2008, and the content of his testimony is consistent with that belief.  The Veteran also testified that he was not entirely forthcoming with the VA examiner during his last examination.  As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As the Veteran is being afforded an additional VA audiological examination, the examiner should also comment on the nature and severity of the Veteran's perforated left tympanic membrane.

The Veteran also indicated during his hearing that he had received some treatment for his ears from private physicians.  On remand, he should be afforded the opportunity to submit those records.

Finally, the Board notes that the Veteran's representative has requested extraschedular consideration in this case pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran provide any medical records from private treatment he received for his left ear hearing loss and left perforated tympanic membrane, or that he provide information sufficient for VA to identify and request such records on his behalf, including the name and address of the treating physician, as well as dates of treatment.  If the physician indicates that such records require a signed release, the AMC/RO should secure such from the Veteran.  All attempts to obtain these records should be documented in the claims file.  If the search for such records has negative results, the AMC/RO should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO should arrange for a VA audiological examination of the Veteran to determine the extent and severity of his service-connected left ear hearing loss.  All indicated studies should be performed, including puretone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's left ear hearing loss disability.  The examiner should also ascertain the current nature and extent of the Veteran's left perforated tympanic membrane disability, and the nature and degree of any impairment caused by such disability.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim including whether a referral for extraschedular evaluation is warranted under 38 C.F.R. § 3.321, based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


